       Case 1:17-cv-05429-KPF Document 628 Filed 02/11/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                           Plaintiff,
                                                      17 Civ. 5429 (KPF)
                    -v.-
                                                            ORDER
ABBY LEIGH, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On September 14, 2020, the Court ordered Plaintiff to pay attorneys’ fees

and costs incurred by Defendant Abby Leigh, as Executrix of the Estate of

Mitch Leigh (“Defendant”), in connection with the Court’s partial grant of a

sanctions motion in Defendant’s favor. (Dkt. #539 (the “Sanctions Order”); see

also Dkt. #371 (granting motion for sanctions), 409 (transcript)). To date,

Plaintiff has not complied with the Sanctions Order. By Order dated

December 21, 2020, the Court held its decision on Defendant’s motion for a

finding of civil contempt in abeyance pending a supplemental submission from

Plaintiff to: (i) substantiate her claim of poverty, and (ii) demonstrate her

diligence in attempting to comply with the Sanctions Order. On January 25,

2021, Plaintiff filed her ex parte submission. (Dkt. #620-621). By Order dated

January 27, 2021, the Court conditionally denied Defendant’s motion for a

finding of civil contempt without prejudice, after finding that Plaintiff had

adequately demonstrated indigence and requiring Plaintiff to file monthly

submissions, ex parte and under seal, to continue to substantiate her claim of

indigence. (Dkt. #622).
         Case 1:17-cv-05429-KPF Document 628 Filed 02/11/21 Page 2 of 2



      On February 2, 2021, Defendant filed a motion for reconsideration

and/or clarification of the Court’s January 27, 2021 Order. (See Dkt. #623-

624). Defendant argues that “to the extent Plaintiff’s compliance with

monetary sanctions is deemed excused,” the Court should impose an

alternative sanction on Plaintiff. (Dkt. #264). The Court has not excused

Plaintiff’s obligation to pay the monetary sanctions at issue. Rather, Plaintiff’s

submissions demonstrate indigence such that the Court does not believe a

finding of civil contempt is justified — at this time — for Plaintiff’s failure to

comply with the Sanctions Order to-date. The Court denied Defendant’s

motion without prejudice because Plaintiff’s obligation to comply with the

Sanctions Order continues and Plaintiff will be expected to comply when she

can no longer demonstrate indigence. Accordingly, Defendant’s motion for

reconsideration is DENIED. 1

      The Clerk of Court is directed to terminate the motion pending at docket

entry 623.

      SO ORDERED.

Dated:       February 11, 2021
             New York, New York                   __________________________________
                                                       KATHERINE POLK FAILLA
                                                      United States District Judge




1     In any event, the Court disagrees that failure to enter judgment against Plaintiff on
      Defendant’s counterclaim would cause “manifest injustice” such that a motion for
      reconsideration is warranted. As a result of other sanctions imposed on Plaintiff by the
      Sanctions Order, which sanctions Defendants claim are now “moot” (i.e., the exclusion
      of sanctioned documents), Defendants obtained summary judgment in this action.

                                             2
